     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA                )
                                        )     CRIMINAL ACTION NO.
       v.                               )        3:14cr403-MHT
                                        )             (WO)
JEAN HERBY THELOMAT                     )

                           OPINION AND ORDER

       Pending     before        the    court         is    the     Probation

Department’s       petition       for       early    termination      of     the

supervised       release    of    defendant          Jean   Herby    Thelomat

(doc. no. 405). The probation officer reports no issues

of    noncompliance    and       describes          Thelomat’s      period    of

supervised release as “exemplary.”                    The government does

not oppose the early termination request.                            Based on

Thelomat’s successful efforts while under supervision

and the lack of opposition to the petition, the court

concludes that the petition should be granted.

       Accordingly, it is ORDERED that:

       (1) The petition is granted.
    (2) Defendant   Jean   Herby   Thelomat’s   term   of

supervised release is terminated effective immediately

and he is discharged.

    DONE, this the 10th day of October, 2019.

                              /s/ Myron H. Thompson____
                           UNITED STATES DISTRICT JUDGE
